Filed 10/16/20

                          CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                     DIVISION TWO



 THE PEOPLE,

         Plaintiff and Respondent,                  E073545

 v.                                                 (Super.Ct.No. FWV028738)

 GERALDO CROLL BASCOMB II,                          OPINION

         Defendant and Appellant.



        APPEAL from the Superior Court of San Bernardino County. Elia V. Pirozzi,

Judge. Affirmed.

        Elisa A. Brandes, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Lynne G.

McGinnis, Deputy Attorneys General, for Plaintiff and Respondent.




                                            1
       In 2000, appellant Geraldo Bascomb and another man committed a home invasion

robbery during which the second man shot and killed one of the residents. In 2005, a jury

found Bascomb guilty of first degree felony murder and assault with a deadly weapon,

and the trial court sentenced him to a prison term of 27 years to life.

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB

1437), which, among other things, amended the definition of felony murder so that an

accomplice to an underlying felony who was not the actual killer can’t be convicted of

felony murder unless they aided in the murder with the intent to kill or were “a major

participant in the underlying felony and acted with reckless indifference to human life, as

described in subdivision (d) of [Penal Code] section 190.2.” (Pen. Code, § 189, subd.

(e).) SB 1437 also added Penal Code section 1170.95, which establishes a procedure for

vacating murder convictions predating the amendment that could not be sustained under

the new definition of felony murder. (Stats. 2018, ch. 1015, § 4.)

       Bascomb challenges the trial judge’s denial of his Penal Code section 1170.95

petition to vacate his murder conviction, arguing there was insufficient evidence he acted

with reckless indifference to human life. We conclude the trial judge’s finding is amply

supported by the record and therefore affirm the order denying his petition.

                                              I

                                          FACTS

       A. The Offense and Conviction

       We take the facts from the unpublished opinion we issued in 2007, affirming


                                              2
                                              1
Bascomb’s convictions in case No. E039784. (People v. Lewis (2020) 43 Cal. App. 5th
1128, 1134, 1138, review granted Mar. 18, 2020, S260598 [in determining the

sufficiency of a section 1170.95 petition, the court may review the record of conviction,

which includes the opinion in a defendant’s direct appeal].)

       On the afternoon of January 28, 2000, marijuana salesman James Moser and his

girlfriend Hoover were in the bedroom of his apartment getting ready to go shopping.

Moser’s roommates Lind and Flores were also in the apartment. Lind was asleep in the

bedroom he and Flores shared and Flores was in the living room watching T.V. At about

2:00 p.m., Flores answered a knock at the front door and two men armed with guns,

Bascomb and a man called Blue, pushed their way into the apartment. Bascomb and Blue

forced Flores to lie face down on the living room floor and Bascomb held a gun on him

from a distance of about five or six feet for the next several minutes. Blue entered

Moser’s bedroom and, after a brief struggle, shot him. Hoover was in the bathroom

during the shooting but was able to observe some of what was going on through the

partially opened door. After the shooting, Blue and Bascomb quickly left together. Flores,

who thought he was going to be shot and was afraid the entire time, raised his hands and

said, “Don’t shoot. Don’t shoot.” Moser died about 30 minutes later as a result of the

gunshot wound.


       1 We take judicial notice of the appellate record of Bascomb’s criminal trial, case
No. E039784. (Evid. Code, § 452, subd. (d).) We refer to appellant as Bascomb and make
a few minor clarifying edits, but the facts about the robbery recounted here are identical
to the facts recounted in our prior opinion.

                                             3
         Meanwhile, Garcia, one of Moser’s customers, saw Bascomb and another man

running away from the apartment complex. As they passed, Bascomb nodded and Garcia

recognized him as a member of his high school football team. Garcia checked his Upland

High School yearbook, found Bascomb’s picture in a team photograph, and gave the

yearbook page to police investigating the scene. Neither Flores nor Hoover was able to

identify Bascomb from a photographic line up containing a more current picture.

         The day after the killing, Bascomb called his girlfriend Davis and asked her to

pick him up in Upland. During the drive from Upland to Moreno Valley, where Davis

lived, Bascomb appeared to be upset; he told Davis he had gone with a friend “to jack

somebody and it went bad.” Davis understood “jack” to mean “rob.” At various times

over the next three years, Bascomb told Davis details of the shooting incident: that he and

his friend had gone to the victim’s house to get “weed,” that he stayed in the living room

while his colleague went to the bedroom to do the robbery, and that someone he knew

from high school recognized him as he was leaving. Bascomb also told Davis that after

the incident a person named “Tree” was going to get him some new identification papers.

Bascomb received mail in the name of “John Marshall” during the time he lived with

Davis.

         On July 16, 2003, Bascomb and Davis broke up. After she locked him out of her

apartment, Bascomb called police to help him retrieve his clothes. Davis, who knew

Bascomb only as “G,” was unsure of his real name. The following day, she contacted

Detective Anthony Yoakum of the Upland Police Department and gave him information


                                              4
about Bascomb’s possible involvement in the crime and how he might be found.

Bascomb was arrested in Ontario on August 12, 2003.

       Yoakum interviewed Bascomb at the Upland Police Department about three hours

after his arrest. During his time at the police station, he was allowed to use the bathroom

and was offered water, sodas, and food. After Yoakum read Bascomb his Miranda rights

(Miranda v. Arizona (1966) 384 U.S. 436), Bascomb indicated he was willing to talk. As

the two-hour recorded interview got underway, Yoakum told Bascomb that being “honest

and upfront about everything right from the beginning [¶] . . . [¶] is the best thing for

you,” and “ . . . if you’re not truthful, then that makes you look more like . . . the one

that’s got something to hide,” adding, “ . . . the more helpful you are now in getting to the

bottom of this, the better it will be for you in the – in the future when all this stuff’s going

through.” The detective urged Bascomb to reveal the identity of his accomplice partly by

explaining what he would do if he were in Bascomb’s shoes: “[I]f there was anything that

I can do to help myself out, I would do that and what that means is I would be telling

what I knew . . .” In response Bascomb said, “Now I don’t want to . . . incriminate

anyone else but me. . . . I know that if I cooperate a hundred percent, I’m sure I can get

less time or something – some – I’m not even sure, but I might be able to or it could help

my situation.” To this suggestion, Yoakum answered, “True. Yeah, I’m not sure either,

but – [¶] . . . [¶] – that’s just from, you know, from past experience.”




                                               5
       Later, Bascomb explained he considered all his choices bad because if he betrayed

his accomplice he would be considered a “rat,” while if he did not, he would “ . . . do

someone else’s time and then I’ll be considered a fool. [¶] [¶] Fool, rat; fool – look over

your shoulder either way.” To which Yoakum replied, “In jail the rest of my life or – or

being out here . . . still having some freedom, still being able to have a girlfriend and have

a life, maybe get a job. Still looking over my shoulder, but still being able to see my

family, seeing any kids or future kids I might have.” Still later, when Bascomb again

refused to divulge information about Blue, saying, “It really might not even help me to

give him up . . . ,” Yoakum replied, “I disagree. I think it would help.”

       Eventually, in bits and pieces, Bascomb admitted his involvement in the murder.

The plan to rob Moser of the marijuana was his; he drove with Blue to the victim’s

apartment; he had a gun when he entered the apartment; he told Flores to get down and

pushed him to the ground; he held the gun on Flores and told him not to move; he left the

apartment with Blue right after the crime; he had used the alias “John Marshall” in the

years between the crime and his arrest. Bascomb took full responsibility for the shooting:

“This was my idea to go over there,” and, “If it wasn’t for me, this shit wouldn’t have

happened, is the bottom line, whether I was the trigger man or not.” He also explained the

motive for his confession and refusal to implicate Blue: “I just want to be able to sleep

easy myself tonight.”




                                              6
       On October 20, 2003, the San Bernardino County District Attorney filed an

information charging defendant with first degree murder and assault with a deadly

weapon. (Pen. Code, §§ 187, subd.(a), 245, subd. (a)(2), unlabeled statutory citations

refer to this code.) Hoover, Lind, Flores, Garcia, Davis, and Yoakum were among the

witnesses who testified at Bascomb’s six-day trial.

       Before being called before the jury, Yoakum also testified in an Evidence Code

section 402 hearing in which defense counsel sought to exclude the tapes of the

interview. Despite the fact that Bascomb had answered “yes” to each of Yoakum’s

specific Miranda questions, counsel insisted he had not expressly waived his rights. After

listening to argument from both sides, the trial court found Bascomb’s waiver valid under

the totality of the circumstances of the case and ruled the interview admissible. Bascomb,

the court pointed out, had said that he understood each of the specified rights and had

talked to the detective “in a forthcoming manner for somewhere close to two hours

without . . . indicating that he was done or wanted an attorney . . . .” Without objection

from defense counsel on any other grounds, the audiotape of the interview was played for

the jury.

       On October 21, 2005, the jury found Bascomb guilty of both crimes. On January

19, 2006, the court sentenced him to 25 years to life in state prison for the murder and a

consecutive term of two years for the assault with a deadly weapon.




                                              7
       In 2007, we affirmed Bascomb’s conviction over his objection that the interview

tape was an involuntary confession because Yoakum made implied promises of leniency

and the objection that the assault with a deadly weapon conviction wasn’t supported by

substantial evidence. On December 5, 2007, the Supreme Court denied Bascomb’s

petition for review of our decision.

       B. The 1170.95 Petition

       On January 7, 2019, Bascomb filed a petition under newly enacted Penal Code

section 1170.95, which, among other things, allows people convicted of felony murder to

take advantage of certain subsequent amendments affecting the definition of that offense.

He explained the changes to the law and why he thought he qualified for relief. Bascomb

declined appointed counsel and elected to represent himself.

       The prosecutor opposed the petition arguing Bascomb didn’t qualify for relief

because he would have been convicted of felony murder even under the amended statute.

Specifically, they argued Bascomb was a major participant in the underlying crimes who

acted with reckless indifference to human life.

       The trial judge held a hearing on June 14, 2019. With the agreement of the parties,

he took judicial notice of the record of conviction. He determined Bascomb had stated a

prima facie case for relief, issued an order to show cause, and set the matter for further

proceedings.

       At the evidentiary hearing, the parties agreed the trial judge should decide the

matter based on the facts in the preliminary hearing transcript and our prior opinion.


                                              8
Though section 1170.95 specifically allows the introduction of new or additional

evidence, the parties agreed they would not do so. The judge then took the case under

submission.

       On July 3, 2019, the judge denied the petition. He took the factual history from our

unpublished opinion in Bascomb’s first appeal and took judicial notice of the

information, abstract of judgment, jury instructions, preliminary hearing transcript, and

verdict forms from the underlying case. He concluded the prosecution had proved beyond

a reasonable doubt that Bascomb was a major participant in the attempted robbery and

had acted with reckless indifference to human life. The court concluded, “The plan

[Bascomb] devised and implemented contributed to a heightened risk to human life. The

totality of these circumstances constitutes substantial evidence that [Bascomb’s] own

personal involvement in the crime was extensive, and not minor, and he was subjectively

aware that his planning and participation in the underlying felony involved a grave risk of

death and demonstrated reckless indifference to human life.”

       Bascomb filed a timely notice of appeal.

                                            II

                                       ANALYSIS

       Bascomb challenges the sufficiency of the evidence that he had the degree of

malice required to establish felony murder under section 189, as amended by SB 1437.

He doesn’t contest that he was a major participant in the robbery, a sound choice since he

admitted to planning the crime. However, he argues the evidence is insufficient to


                                             9
support the finding that he acted with reckless disregard for human life.2 That means, he

says, he is entitled to be resentenced under section 1170.95.

       A. Senate Bill 1437

       “Generally, malice is an essential element of the crime of murder. (§ 187.) Malice

may be either express or implied. It is express ‘when there is manifested a deliberate

intention to unlawfully take away the life of a fellow creature.’ (§ 188, subd. (a)(1).) It is

implied ‘when no considerable provocation appears, or when the circumstances attending

the killing show an abandoned and malignant heart.’ (Id. at subd. (a)(2).) Implied malice

has “‘both a physical and a mental component. The physical component is satisfied by

the performance of ‘an act, the natural consequences of which are dangerous to life.’ . . .

The mental component is the requirement that the defendant ‘knows that his conduct

endangers the life of another and . . . acts with a conscious disregard for life.”’” (People

v. Johns, supra, 50 Cal.App.5th at p. 57.)

       Before SB 1437, the felony-murder rule was an exception to the actual malice

requirement. The felony-murder rule made “a killing while committing certain felonies

murder without the necessity of further examining the defendant’s mental state.” (People

v. Chun (2009) 45 Cal. 4th 1172, 1182.) First degree felony murder was “a killing during

the course of a felony specified in [Penal Code] section 189, such as rape, burglary, or

       2 The trial judge also determined SB 1437 was unconstitutional. That view has
been soundly rejected by every division of the Court of Appeal, including this one. (E.g.,
People v. Johns (2020) 50 Cal. App. 5th 46.) The People rightly concede the issue, so we
have limited our discussion throughout the opinion to the question whether the trial judge
erred in finding Bascomb was a major participant who acted in reckless disregard for
human life, an independent, alternative basis for the order denying his petition.
                                              10
robbery.” (Ibid.) Thus, when Bascomb was convicted and sentenced, an offender who

participated in a robbery but wasn’t the actual killer could be convicted of first degree

murder under the felony-murder rule.

       Effective January 1, 2019, the Legislature changed the substantive definition of

murder by enacting SB 1437. The new law was designed “to ensure that murder liability

is not imposed on a person who is not the actual killer, did not act with the intent to kill,

or was not a major participant in the underlying felony who acted with reckless

indifference to human life.” (SB 1437, § 1.) Relevant to this case, SB 1437 removed the

exception that had allowed a first degree murder conviction under the felony-murder rule

in the absence of malice. As amended, Penal Code section 188 directs malice may not

“be imputed to a person based solely on his or her participation in a crime.” (Pen. Code,

§ 188, subd. (a)(3).) Instead, “to be convicted of murder, a principal in a crime shall act

with malice,” unless the narrowed felony murder applies.

       Under new subdivision (e) of section 189, “[a] participant in the perpetration or

attempted perpetration of a felony listed in subdivision (a) in which a death occurs is

liable for murder only if one of the following is proven: [¶] (1) The person was the actual

killer[;] [¶] (2) The person was not the actual killer, but, with the intent to kill, aided,

abetted, counseled, commanded, induced, solicited, requested, or assisted the actual killer

in the commission of murder in the first degree[;] [¶] [or] (3) The person was a major

participant in the underlying felony and acted with reckless indifference to human life, as




                                               11
                                                               3
described in subdivision (d) of [Penal Code] section 190.2.” (§ 189, subd. (e), italics

added.)

       The Legislature also added section 1170.95 to the Penal Code, which creates a

procedure for offenders previously convicted of felony murder to obtain the benefits of

these changes retrospectively. Such convicts may petition for relief in the court where

they were sentenced. If they make a prima facie showing they “could not be convicted of

first or second degree murder because of changes to Section 188 or 189,” they’re entitled

to “a hearing to determine whether to vacate the murder conviction and to recall the

sentence and resentence the petitioner on any remaining counts in the same manner as if

the petitioner had not . . . previously been sentenced.” (§ 1170.95, subds. (a)(3), (c),

(d)(1).) The prosecution bears the burden of proving beyond a reasonable doubt that the

petitioner is not eligible for rehearing, and both parties may rely on the record of

conviction or offer new or additional evidence. (§ 1170.95, subd. (d)(3).) As we’ve seen,

in this case, both parties chose to rely on the record.

       If the petitioner is entitled to relief, and “murder was charged generically, and the

target offense was not charged, the petitioner’s conviction shall be redesignated as the

target offense or underlying felony for resentencing purposes.” (§ 1170.95, subd. (e).)




       3The limitations in subdivision (e) don’t apply when the victim is a peace officer
killed while in the course of their duties and where the defendant knew or reasonably
should have known as much. (§ 189, subd. (f).)
                                              12
       Here, it’s uncontested that Bascomb was not the actual killer and didn’t intend to

kill the victim, and he doesn’t contest that he was a major participant, so his appeal

implicates only the question whether he acted with reckless indifference to human life

when he participated in the attempted robbery.

       B. Application

       Bascomb argues the evidence is insufficient to support the trial judge’s finding

that he acted with reckless indifference to human life. The People argue he falls squarely

into the definition of a major participant who acted with reckless indifference to human

life. We agree with the People.

       We review de novo questions of statutory construction. (California Building

Industry Assn. v. State Water Resources Control Bd. (2018) 4 Cal. 5th 1032, 1041.) “Our

primary task ‘in interpreting a statute is to determine the Legislature’s intent, giving

effect to the law’s purpose. [Citation.] We consider first the words of a statute, as the

most reliable indicator of legislative intent.’” (Ibid.) We review the trial court’s fact

finding for substantial evidence. (People v. Gregerson (2011) 202 Cal. App. 4th 306, 320.)

We “must review ‘the whole record in the light most favorable to the judgment’ and

decide ‘whether it discloses substantial evidence . . . such that a reasonable trier of fact

could find the defendant guilty beyond a reasonable doubt.’” (People v. Hatch (2000) 22
Cal. 4th 260, 272.)




                                              13
       To act with a reckless indifference to human life, “The defendant must be aware of

and willingly involved in the violent manner in which the particular offense is committed,

demonstrating reckless indifference to the significant risk of death his or her actions

create.” (In re Bennett (2018) 26 Cal. App. 5th 1002, 1021, citing People v. Banks (2015)

61 Cal. 4th 788, 801 (Banks).) Reckless indifference requires “a willingness to kill (or to

assist another in killing) to achieve a distinct aim, even if the defendant does not

specifically desire that death as the outcome of his actions.” (In re Bennett, at p. 1021,

citing People v. Clark (2016) 63 Cal. 4th 522, 617 (Clark).)

       The defendant “must be aware of and willingly involved in the violent manner in

which the particular offense is committed, demonstrating reckless indifference to the

significant risk of death his or her actions create” and must have “subjectively

appreciated” his act was “likely to result in the taking of innocent life.” (Banks, supra, 61

Cal.4th at pp. 801-802.) Participation “in a garden-variety armed robbery” where “death

might be possible but not probable” is insufficient. (Banks, at p. 802.) A knowledge of

the possible risk of death inherent in certain felonies like armed robbery does not satisfy

the reckless indifference standard. (Id. at p. 809.)

       In Banks, the California Supreme Court described the spectrum of culpability of

people involved in murders that occur during the commission of underlying felonies.

Courts often refer to this spectrum as the Tison-Endmund spectrum because it derives

from the U.S. Supreme Court cases Tison v. Arizona (1987) 481 U.S. 137 and Enmund v.

Florida (1982) 458 U.S. 782. “At one extreme [are] . . . minor actor[s] in an armed


                                              14
robbery, not on the scene, who neither intended to kill nor [were] found to have had any

culpable mental state.” (Banks, supra, 61 Cal.4th at p. 800.) “At the other extreme [are]

actual killers and those who attempted or intended to kill.” (Ibid.) The change to the

felony-murder rule affects those people who fall ‘“into neither of these neat

categories”’—people who were major participants in the underlying felony and acted

with a reckless indifference to human life. (Ibid.)

       Our high court articulated several factors intended to aid in determining whether a

defendant falls into this middle category. “What role did the defendant have in planning

the criminal enterprise that led to one or more deaths? What role did the defendant have

in supplying or using lethal weapons? What awareness did the defendant have of

particular dangers posed by the nature of the crime, weapons used, or past experience or

conduct of the other participants? Was the defendant present at the scene of the killing, in

a position to facilitate or prevent the actual murder, and did his or her own actions or

inaction play a particular role in the death? What did the defendant do after lethal force

was used?” (Banks, supra, 61 Cal.4th at p. 803, italics added.) “No one of these

considerations is necessary, nor is any one of them necessarily sufficient.” (Ibid.)

       The defendant in Banks was convicted of first degree murder with a felony-murder

special circumstance based on his having acted as the getaway driver for an armed

robbery in which his codefendant Banks and others participated, and in which Banks shot

and killed one of the robbery victims while escaping. (Banks, supra, 61 Cal.4th at

pp.796-797.) Considering the defendant’s involvement in the robbery against the factors


                                             15
just enumerated, the Court placed him near the least culpable pole of the Tison-Enmund

spectrum. As a result, the Court concluded the jury’s finding that Banks was a major

participant who acted with reckless indifference for human life could not stand.4 (Banks,

at p. 811.)

       Not long after Banks, the Court revisited this issue in Clark, also concluding the

evidence was insufficient to find the defendant had acted with reckless disregard for

human life. (Clark, supra, 63 Cal.4th at p. 611.) The defendant in Clark planned a

burglary of a computer store to occur after the store was closed. According to the plan,

his codefendant was to carry out the burglary and carry an unloaded gun. However, his

codefendant ended up carrying a gun loaded with one bullet and fired that bullet when he

unexpectedly encountered a store employee, killing her. (Id. at pp. 612-613.) Our high

court concluded there was insufficient evidence Clark acted with reckless indifference to

human life because (a) Clark was not physically present when his codefendant killed the

employee and was therefore unable to intervene; (b) there was no evidence Clark knew

his codefendant was predisposed to be violent; and (c) Clark planned for the robbery to

take place after the store closed, and the gun was not supposed to be loaded. (Id. at

pp. 619-622.) In sum, the court believed there was “nothing in [Clark’s] plan that one can

       4  Banks involved a jury’s special-circumstance finding that the defendant was a
major participant who acted with reckless disregard for human life under section 190.2,
subdivision (d). The difference is immaterial because the amended felony-murder statute
incorporates the identical standard by reference. (§ 189, subd. (e) [felony-murder rule
applies to an offender who is a “major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of Section 190.2”],
italics added.)

                                            16
point to that elevated the risk to human life beyond those risks inherent in any armed

robbery.” (Id. at p. 623.)

       By contrast, Bascomb was willingly involved in the violent manner in which the

robbery took place. First, though Bascomb concedes he was a major participant, it’s still

important to evaluating whether he acted with reckless disregard for human life that he

admitted planning the robbery. It means he cooked up a plan to break into the home of a

known drug dealer while they were home and to use force, including firearms, to steal the

dealer’s product. Moreover, Bascomb and Blue not only pushed their way into the home

armed, but they forced one victim to the ground and used their guns to threaten the

residents and keep them pinned down throughout the duration of the robbery. That means

Bascomb didn’t just watch without intervening as his accomplice accosted the murder

victim in his bedroom, he used his weapon to keep the other victims at bay and thereby

actively enabled the murder. Nor did he help the victim once he had been shot, but

instead fled. We agree with the People that this sort of conduct easily meets our state’s

standard for what constitutes being a major participant who acted with reckless

indifference to human life.

       Bascomb attempts to minimize the violence inherent in the way they carried out

the robbery. He concedes he and Blue “rushed the door and forced [one of the victims] to

the floor.” But he insists, “no evidence was introduced that the two used any more force

than was necessary to cause Flores to stay on the floor” and asserts “the purpose of the

restraints was presumably to prevent the violence that would result if [the victim]


                                            17
resisted.” This is a deflection from what’s important in these events. Even if Bascomb

forced the victim to the ground gently, the critical fact is he did so backed by the threat of

violence of a firearm, a threat which continued long enough to allow Blue to accost the

murder victim alone in his bedroom. The primary purpose of this threat was to enable the

robbery, not avoid violence. And while Bascomb may not have intended for either

perpetrator to use his firearm, the evidence concerning the manner in which they carried

out the robbery is sufficiently weighty to support the trial judge’s find that he acted in

reckless disregard for human life.

       Bascomb also argues there was no evidence he understood the risk of armed

confrontation because there was no evidence he knew who would be home and he chose

a time (Friday at 2:00 p.m.) when the residents were likely to be at work. We find this

characterization of the facts misleading. Bascomb plainly understood someone could be

home in the middle of the day. In the first place, though many people still work a

conventional 9-to-5 job, very many do not. Second, Bascomb knew the victim to be a

marijuana dealer; that’s why he was at the apartment. In any event, if they had wanted to

avoid a confrontation, they could have done so when someone answered their knock at

the door. Instead, they immediately pushed their way in and forced the person who

answered to the floor. This strongly suggests confronting people inside the home was part

of the plan. As the trial court fairly concluded under this evidence, “[t]his was not a

robbery of a convenience store, or a person on the street in which resistance, if any,

would be slight, and armed resistance likely nonexistent. This was the planned, armed


                                             18
robbery of a known drug dealer at his residence.” This conclusion is amply supported by

the record.

       As we said in People v. Law, “we are not aware of a single case that concludes a

defendant who personally committed a robbery, used a gun, and was present for the

shooting did not meet the standard” of culpability required to support a felony murder

conviction. (People v. Law (2020) 48 Cal. App. 5th 811, 825.) The defendants who have

shown their culpability was too slight under Banks and Clark “are those who were not

wielding guns themselves and also not present for the shooting (either because they were

acting as getaway drivers or because they were involved in the planning of the crime

only).” (Ibid.; see also, e.g., In re Miller (2017) 14 Cal. App. 5th 960, 965 [defendant

played the role of “spotter” who would select the robbery target and was not at the scene

of the robbery/murder]; In re Bennett, supra, 26 Cal.App.5th at p. 1019 [defendant was

involved in planning the robbery but was not at the scene of the murder]; In re Taylor

(2019) 34 Cal. App. 5th 543, 559 [defendant acted as getaway driver and was not at the

scene of the murder].) Bascomb’s culpability is far more significant.

       We therefore conclude the trial court properly denied Bascomb’s petition. There is

sufficient evidence in the record to sustain the trial court’s finding that he acted with

reckless indifference for human life by planning and participating in this home invasion

robbery.




                                              19
                                        III

                                 DISPOSITION

     We affirm the order denying Bascomb’s section 1170.95 petition.

     CERTIFIED FOR PUBLICATION

                                                          SLOUGH
                                                                       J.

We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                        20